TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-00-00808-CR




                                Jonah Yokubaitis, Appellant

                                              v.

                                The State of Texas, Appellee



            FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
             NO. 544962, HONORABLE FRED A. MOORE, JUDGE PRESIDING



PER CURIAM

              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.



Before Justices Kidd, B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: March 8, 2001

Do Not Publish